18 A.3d 1092 (2011)
Linda TROXELL, as Guardian of the Person and Estate of Ronald Troxell, an Incapacitated Person and in Her Own Right, Petitioner
v.
Mohammed TURKI, M.D., Bethlehem Pulmonary Associates, Inc., and St. Luke's Hospital & Health Network, Respondents.
No. 677 MAL 2010
Supreme Court of Pennsylvania.
April 18, 2011.

ORDER
PER CURIAM.
AND NOW, this 18th day of April, 2011, the Petition for Allowance of Appeal is *1093 DENIED. It is further ORDERED that Petitioner's Application for Leave to Substitute Page 3 of her Petition for Allowance of Appeal, filed under Pa.R.A.P. 123, is DENIED.